Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 1 of 12 PageID 353



                                      UNITED STATES DISTRICT COURT
                                       MTODLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


 CARLOS RAUL BELLO NOGUEDA,
 a/k/aKARLABELLO

                   Plaintiff,

 vs.                                                               Case No. 8:20-cv-02005-TPB-AEP

 ROBERT A. GUALTIERI, in his official capacity
 as Sheriffof Pinellas County,
 PAELLAS COUNTY, FLORIDA, et al.,

                   Defendants.
                                                               /


        DEFENDANT PINELLAS COUNTY'S MOTION TO DISMISS PLAINTIFF'S
                                FIRST AMENDED COMPLAINT                       Dkt. 33

          COMES NOW, the Defendant PINELLAS COUNTY, FLORIDA, by and through the

 undersigned counsel and hereby moves this Court to dismiss Plaintiffs First Amended Complaint

 (Dkt. 33) for failure to state a claim on which reliefcan be granted under Fed. R. Civ. P. 12(b)(6),

 and in support thereof states as follows:

                                              RELEVANT FACTS

          1.       Plaintiff has sued Defendant PINELLAS COUNTY ("the County") and fourteen

 other defendants to seek redress for wrongs that allegedly befell her while incarcerated at the

 Pinellas County Jail.'

          2.       The specific Counts brought against Pinellas County are as follows:

                 a.         Count I (Deprivation of Equal Protection, U. S. Const. Amend. XIV), based




 ' Plaintiffspreferred pronouns are used in this Motion out of respect and are not intended to be interpretedas an
 admission of any allegations contained in her Complaint,
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 2 of 12 PageID 354




                 upon an incorrect assertion that Pinellas County enacted policies and practices at

                 the jail that "cause constitutional violations to transgender people. " (Dkt. 33, ^ 109).

                b.        Count II (Cruel and Unusual Punishment, U. S. Const. Amend. XIV), based

                upon an incorrect assertion that Pinellas County "refused to provide Plaintiff with

                hormone therapy or to recommend that she be permitted access to female clothing

                and grooming standards. " (Dkt. 33, ^143).

               c.         Count III (42 U. S. C. 1983 via U. S. Const. Amend. XIV), based upon an

                incorrect assertion that Pinellas County is "responsible for Defendants' supervision,

                training and discipline through its policy-making powers and personnel decisions."

                (Dkt. 33, If 155.)
         3.    Under Florida law, the Sheriff not the County operates the jail.

        4.     Pinellas County is a charter county.

         5.    The codified Pinellas County charter may be found at:

 htt s://libra .municode.com/fl/ inellas count /codes/code of ordinances?node!d=PTICH.

        6.      In 1987, the County adopted Ordinance No. 87-49 designating the Sheriff of

 Pinellas County Florida as the Chief Correctional Officer for the Pinellas County Correctional

 System pursuant to Chapter 951, Florida Statutes. A certified copy of the Ordinance is attached

 hereto as Exhibit "A."

        7.      Article III, Division 1 , Section 74-61 of the Pinellas County Code (hereinafter "the

 Code") was adopted pursuant to §§ 30. 15, 95106(1), and 951. 061, Florida Statutes, and codified

 on Febmary 22, 2011. A copy of the portions of the Code that will be referenced herein are

 attached hereto as Exhibit "B," and are also accessible online at:

 htt s://libr .municode.com/fl/ inellas count /codes/code of ordinances?nodeId=PTIIPICOC
 0 CH74LAEN ARTIIICOSH DIV1GE 874-61CHCOOF.
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 3 of 12 PageID 355




       8.       Section 74-61 of the Code states as follows:

            a. "Legislative authority. This section is adopted pursuant to F. S. §§ 30. 15, 951 06(1),
               and 951.061

            b. Designation of chiefcorrectional officer.

                   1. As    rovided for in F. S.     951.06 the Pinellas Count      sheriff is hereb
                    desi nated as the chief correctional officer.

                   2. The Pinellas Coun      sheriff shall a  oint such officers as deemed
                    necessa to assist in the o eration of coun 'ails.

                   3. The Pinellas Coun   sheriff shall enforce all existin state laws federal
                    laws and administrative rules concernin the o eration and maintenance
                    ofcoun "ails.

                   4. The Pinellas Count      sheriff shall include salaries for correctional officers
                    in the annual     ro osed bud et of ex enditures for the maintenance and
                    o eration of the coun       "ails as   rovided in F. S. 30. 49. The salaries for
                    correctional officers shall be paid from the general revenue fund of the
                    county. " (emphasis added).

       9.      Section 74-62 of the Code further states in relevant part:

            a. "Legislative authority. This section is adopted pursuant to F. S. 901. 35, 951. 15,
               951. 21, 951. 23 and 951. 25.

            b. Jail operations.

                   1. The Pinellas Coun       sheriff shall o erate and maintain coun        'ails.

                   2. The Pinellas Coun     sheriff shall include costs of medical care
                      treatment hos italization and trans ortation of arrestees in his annual
                       ro osed bud et of ex enditures for the maintenance and o eration of
                       the coun 'ails and shall assume the county's responsibility for medical
                       expenses as provided for in F. S. 901. 35, and indemnify and defend the
                       county for any actions brought against the county for payment of costs of
                       medical care, treatment hospitalization and transportation of arrestees, as
                       provided for in F. S. 901.35. The costs of such care, treatment,
                       hospitalization and transportation shall be paid out of the sheriffs budget
                       from the general revenue fund of the county. " (emphasis added).
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 4 of 12 PageID 356



          10.      Pursuant to County Ordinance adopted in accordance with State law, the County is

 not responsible for, and maintains no liability for, the operation or maintenance of the jail,

 including the hiring and firing of employees or medical treatment provided to inmates.

          11.      The Sheriff is not an employee of, or policy maker for, the Pinellas County Board

 of County Commissioners, sued in the name of the County.2

          12.      The County is not a policymaker for the operation or maintenance of the jail.

          13.     Plaintiff has failed to state a cause of action against the County pursuant to 42

 U. S. C. § 1983 and U. S. Const. Amend. XIV (Counts I and III) because the County does not have

 a policy, custom, or practice as it relates the operation and maintenance of the jail, nor is the County

 a policymaker, as required by Monell v. De artment ofSoc. Servs., 436 U. S. 658, 691 (1978), and

 the County cannot be held liable under a theory ofrespondeat superior. See also Pinellas County

 Code Section 74-61(b)(2), "The Pinellas County sheriff shall enforce all existing state laws, federal

 laws, and administrative rules concerning the operation and maintenance of county jails."

          14.     Plaintiff has further failed to state a cause of action under U. S. Const. Amend. VIII

 (Count II) because the County does not operate or control the jail and is not responsible for the

 medical treatment provided to inmates.

                                        MEMORANDUM OF LAW

 I.      STANDARD OF REVIEW

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

 more than "labels and conclusions; a formulaic recitation of the elements of a cause of action will

 not do. " Ashcroft v. I bal, 556 U. S. 662, 677 (2009)(intemal quotation omitted)(citing Bell Ati.

 Co . v. Twombl , 550 U. S. 544, 545 (2007)). Furthermore, although the well-pled allegations in


 2 "The county commissioners shall sue and be sued in the name of the county of which they are commissioners."
 Fla. Stat. § 125. 15.
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 5 of 12 PageID 357



 the complaint are "viewed in the light most favorable to the plaintiff," Watts, v. Florida Int'l Univ.,

 495 F. 3d 1289, 1295 (I 1th Cir. 2007), "factual allegations must be enough to raise a right to relief

 above the speculative level. " Twombl , 550 U. S. at 555. Even if the facts are well-pled the court

 cannot "infer more than the mere possibility of misconduct" if the compliant merely alleges and

 does not "show" that the pleader is entitled to relief. Iqbal, 556 U. S. at 678.

         Although a court must generally accept all factual allegations in a complaint as true, it need

 not accept "conclusory allegations and unwarranted deductions of fact." South Fla. Water M mt.

 Dist. v. Montalvo, 84 F. 3d 402, 408 n. 10 (11th Cir. 1996). "[B]ald assertions and conclusions of

 law will not suffice. " Leeds v. Meltz, 85 F. 3d 51, 53 (2d Cir. 1996).

 II.     PLAINTIFF'S CLAIMS AGAINST THE COUNTY MUST BE DISMISSED FOR
         FAILING TO STATE A CLAIM ON WHICH RELIEF CAN BE GRANTED.

        A.      The County has designated the Sheriff as the Chief Correctional Officer of the
                County, and as such, the Sheriff is exclusively responsible for the operation
                and maintenance of the County jail, including the medical treatment provided
                to inmates.


        Pursuant to Article VIII, Section l(d) of the Florida Constitution, the sheriff is a

 constitutional officer elected by the electors of the county for a tenn of four years, and a county

 charter may not abolish the office of a sheriff, transfer the duties of the sheriffto another officer

 or office, change the length of the four-year term of office, or establish any manner of selection

 other than by election.

        Section 951. 061, Fla. Stat., allows for counties to designate the sheriff the chief

 correctional officer of the county:

                (1) "Upon adoption of an ordinance by a majority of the county commission, the
                    sheriff may be designated the chief correctional officer of the county
                    correctional system, and the sheriffshall a oint such officers as he or she
                     deems necessa .
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 6 of 12 PageID 358



                 (2) If desi nated the sheriff or his or her desi nee shall enforce all existin
                      state law concernin the o eration and maintenance of coun               "ails.


                 (3) The salaries for county correctional officers shall be paid from the general
                     revenue fund of the county and shall be included by the sheriff, if designated
                      as chief correctional officer of the county, in his or her proposed budget of
                     expenditures for maintenance and operation of the county correctional system
                     as provided in s. 30.49." (emphasis added).

         In § 951. 062, Fla. Stat., the Florida Legislature provides an alternative, allowing counties

 to contract with private entities for the provision of the operation and maintenance of a county

 detention facility. In relevant part, the statute states, " w hen a count enters into a contract for

 the o eration and maintenance of count       detention facilities the sheriff of such coun            shall

 cease to be liable for actions arisin    out of the o eration and maintenance of the facilities

 under contract exce t as to an acts he or she commits            ersonall . " § 951. 062 (9), Fla. Stat.

 (emphasis added). A plain and ordinary reading of the statute leads to the obvious conclusionthat

 when a county does not enter into a contract with a private entity, but rather designates the sheriff

 as the chief correctional officer of the county, the sheriff is liable for actions arising out of the

 operation and maintenance of jail. In order for the liability of the sheriff to cease as stated §

 951.062, Fla. Stat., liability would have to previously exist.

        In further support of its position, the County points to § 30. 53, Fla. Stat., titled

 "Independence of constitutional officials," providing in relevant part that" t he inde endence of

 sheriffs shall be reserved concernin the purchase of supplies and equipment, selection of

  ersonnel and the hirin       firm and settin of salaries of such            ersonnel... "   (emphasis

 added). Additionally, the Florida Supreme Court has held that "the internal operation of the

 sheriffs office... is a function which belongs uniquely to the sheriff as the chief law enforcement

 officer of the county. " Weitzenfeld v. Dierks, 312 So. 2d 194, 196 (Fla. 1975). The court further
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 7 of 12 PageID 359



 stated, "[t]o hold otherwise would do irreparable hann to the integrity of a constitutionally created

 office as well as violate the precept established by F. S. Section 30.53... " Id.

         In the instant matter, the County has designated the Sheriff as the Chief Correctional

 Officer as evidenced by the Ordinance attached as Exhibit "A" and Code attached as Exhibit "B"

 hereto. On a motion to dismiss, the court ordinarily may not look beyond the pleadings. U. S. ex

 rel. Osheroffv. Humana Inc., 776 F. 3d 805, 811 (11th Cir. 2015). However, a district court may

 consider judicially noticed documents. Id. Pursuant to Fed. R. Evid. 201(b)(2),(c), the Court may

 judicially take notice on its own of "a fact that is not subject to reasonable dispute because it.. .can

 be accurately and readily determined from sources whose accuracy cannot reasonably be

 questioned. " Alternatively, the Court must take notice "if a party requests it and the court is

 supplied with the necessary information." Fed. R. Evid. 201(c)(2). The Ordinance and Code

 attached to this Motion are not subject to reasonable dispute and accordingly, the County

 respectfully requests the Court take judicial notice of Exhibit "A" and Exhibit "B. " See also

 Walbum v. Ci ofNa les, 2005 U. S. Dist. LEXIS 37805* (M.D. Fla. September 22, 2005)(taking

 judicial notice of Chapter 78, Code of Ordinances of the City of Naples pursuant to Fed. R. Evid.

 201(b)(b)).
         The County retains no responsibility or oversight of the Sheriffs operation and

 maintenance of the jail, which includes providing medical treatment to detainees, and the hiring

 and firing of staff. The Sheriff includes the cost of medical treatment and the salaries for his

 employees in his proposed budget of expenditures for maintenance and operation of the County

 correctional system. Other than the Sheriffs budget being allocated from the County's general

 fund, the County has no other involvement related to the position of the Sheriff or his duty to

 operate and maintain the County jail.
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 8 of 12 PageID 360



         B.      Plaintiff has failed to state a cause of action under 42 U. S. C. § 1983 because
                 the County is not a policymaker for the operation and maintenance of the jail
                 and cannot be held liable under a theory ofrespondeat superior for Plaintiffs
                 alleged Constitutional deprivations.

         Plaintiffs Complaint alleges the County violated her rights protected by the Eighth

 Amendment, and applied to the states through the Fourteenth Amendment, by acting with

 deliberate indifference as to Plaintiffs medical care needs during her incarceration and is brought

 pursuant to 42 U. S. C. § 1983.     "Deliberate indifference to serious medical needs of prisoners

 constitutes the unnecessary and wanton infliction and pain, which is prohibited by the Eighth

 Amendment. " Harris v. Leder, 519 Appx. 590, 595 (llth Cir. May 24, 2013) citing Estelle v.

 Gable, 429 U. S. 97, 104 (1976). To show that a prison official acted with deliberate indifference

 to serious medical needs, the plaintiff must establish: (1) she had a serious medical need; (2) a

 prison official acted with deliberate indifference; and (3) injury was caused by the defendant's

 wrongful act. See Goebert v. Lee Coun , 510 F. 3d 1312 (llth Cir. 2007).

         Plaintiffs Eighth and Fourteenth Amendment claims against the County must be brought

 pursuant to42U. S. C. §1983. A plaintiff bringing a § 1983 action against a municipality based

 upon the acts of its employees must sufficiently allege a constitutional violation and show that the

 municipality itself injured the plaintiff by having in place a "policy or custom" which violated the

 plaintiffs rights. See Ci    of Los An eles v. Heller, 475 U. S. 796, 799 (1986) and Buckner v.

 Toro, 116 F. 3d 450, 451 (llth Cir. 1997) citing Monell, 436 U. S. 658. Under Monell, the

 municipal policy or custom must be the moving force behind the constitutional violation and "only

 where a failure to train reflects a deliberate or conscious choice by the municipality can the failure

 be properly thought of as an actionable city policy." Ci of Canton, Ohio v. Harris, 489 U. S. 378,

 379 (1989). "Municipal liability under § 1983 attaches where - and only where - a deliberate

 choice to follow a course of action is made from among various alternatives by the official or
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 9 of 12 PageID 361



 officials responsible for establishing final policy with respect to the subject matter in question.

 Pembaur v. Cit of Cincinnati, 475 U. S. 469, 483 (1986)(citation omitted). To identify the relevant

 policymaking officials, "the court should examine not only the relevant positive law, includin

 ordinances, rules and regulations, but also the relevant customs and practices having the force of

 law. " Rosario v. Miami-Dade C ., 490 F. Supp. 2d 1213, 1221-22 (S. D. Fla. 2007)(citation

 omitted)(emphasis added). Municipal liability under § 1983 cannot be based on the doctrine of

 respondeat superior. Grech v. Cla ton Count           GA, 334 F. 3d 1326 (llth Cir. 2003). A plaintiff

 must show that the local government entity has authority and responsibility over the governmental

 function in issue and identify those officials who speak with final policymaking authority for that

 local governmental entity concerning the act alleged to have caused the particular constitutional

 violation in issue. Id. at 1330 citing Jett v. Dallas Inde . Sch. Dist., 491 U. S. 701, 731 (1989).

        Determination of who is an official policymaker for § 1983 purposes is a question of law.

 The judicial determination of who is an official policymaker, although a federal question, is guided

 by state law. McMillan v. Monroe Coun , 520 U. S. 781, 784 (1971). "Local governments can

 never be liable under § 1983 for the acts of those [officials] whom the local government has no

 authority to control. " Tur uitt v. Jefferson Count     137 F. 3d 1285, 1292 (11th Cir. 1998). "A local

 government must have power in an area in order to be held liable for an official'sacts in that area."

 Id. (internal quotations omitted). "Counties may be held liable under only for the execution of

 their own governmental policies or customs. "         Trou e v. Sarasota Coun      FL, 2004 U. S. Dist

 LEXIS 30944*, 2004 WL 5572030 (M. D. Fla. Jan. 22, 2004) citing Monell, 436 U. S. at 694. "A

 sheriffs olic or act cannot be said to s eak for the coun           ifthecoun      has no s a   in what

  olic or action the sheriff takes." Troupe, at * 11 ("quoting Grech, at 1330). (emphasis added).

 In Jenkins v. Manatee Coun       Sheriff, the U. S. District Court for the Middle District of Florida
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 10 of 12 PageID 362



  held that the sheriff was clearly considered a municipality for purposes of a § 1983 action

  predicated on an alleged Eighth Amendment violation for inadequate medical care at the county

 jail.   2014 U. S. Dist. LEXIS 3232*, 2014 WL 105133 (M. D. Fla. January 20, 2014). This is

  consistent with the County's argument that the Sheriff is the correct party to the instant lawsuit,

 not the County. See also Hoel er v. Coats, 2010 U. S. Dist. LEXIS 118255 (M.D. Fla. October 27,

 2010)("When a plaintiff sues a county sheriff in his official capacity under 42 U. S. C. § 1983, the

 suit is effectively a suit against the county. ").

         In fact, codefendant Pinellas County Sheriffs Office ("PCSO") shares the County's

 position as evidenced by Footnote 1 ofPCSO's Motion to Dismiss (Dkt. 4, pg. 2).

         In Jones v. Lamberti, the U. S. District Court for the Southern District of Florida specifically

 analyzed whether a sheriff, as chief correctional officer of a county, acts as a county policymaker

 under the laws of the State of Florida in the area of corrections and whether the county has the

 ability to control the sheriff. 2008 U. S. Dist. LEXIS 66163 (S. D. Fla. Aug. 28, 2008). The court

 determined that as chief correctional officer, a sheriff is "solely responsible for the operation of

 the existing correctional System. "       Lamberti, at *4.    Furthermore, where a county has no

 supervisory control over a sheriff, as an elected official, no liability can exist for the county.

 Lamberti, at * 5. The Court ultimately held that " t he Sheriff is the final olic maker for the

 o erationofthe'ails. The Coun            does not control the Sheriff with res ect to this function'

 therefore the Coun        cannot be liable under     1983." Lamberti, at *5. (emphasis added).

         The County recognizes the seemingly opposite holding in Meiller v. Pasco Coun , 2010

 U. S. Dist. LEXIS 140523 (M.D. Fla. Sept. 30, 2010) and the U. S. District Court for the Northern

 District of Florida in Morrill v. Holmes Count , 2017 U. S. Dist. LEXIS 2013190* (N. D. Fla.

 March 10, 2017). However, these cases are easily distinguishable. In Meiller, the plaintiff alleged


                                                                                                      10
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 11 of 12 PageID 363



 the county was liable for the acts of the corrections officers, including the sheriff and health care

 personnel "who were acting as the agents, servants, or apparent agents of the county." 2010 U.S.

 Dist. LEXIS 140523 at *66. The same is not alleged against Pinellas County in this case. In

 addition, the county defendant in Meiller merely relied upon Article 8, §l(d) of the Florida

 Constitution in support of its argument (neglecting § 951. 062 (9), Fla. Stat. ) and did not put forth

 evidence of a county ordinance delineating the obligations of the sheriff and the county - as is the

 case here.

          In Holmes Coun , the county did not designate its sheriff as the chief correctional officer

 pursuant to Fla. Stat. § 951. 061,3 nor did the Court take into consideration the implications of the

 language found in Fla. Stat. § 951. 062 which clearly indicates the sheriff is liable for the operation

 and maintenance of jail facilities when the county does not enter into a contract with a private

 entity for operation and maintenance.

          Accordingly, this Court should find the analysis and holding of the Court in Lambert! most

 persuasive and hold that the Coimty cannot be held liable under § 1983. The County has adopted

 an ordinance clearly designating the Sheriff as the Chief Correctional Officer of the County jail in

 accordance with Florida law.           The Sheriff is exclusively responsible for the operation and

 maintenance of the jail, including staffing decisions and medical services provided to inmates.

 The Coimty has no supervisory control over the Sheriffas to his operation and maintenance of the

 jail, or any say as to the policies he implements related thereto. Any policies or customs that may

 exist pertaining to the Sheriffs operation and maintenance of the jail in no way implicate liability




 3 The Court's opinion does not reference this fact; however, Holmes County's Motion to Dismiss and Incorporated
 Memorandum of Law (Doc. #39) does not include an allegation that it had designated its sheriffpursuant to Fla. Stat.
 § 951.061 nor is there an argument allegmg the same.

                                                                                                                  11
Case 8:20-cv-02005-TPB-AEP Document 34 Filed 10/05/20 Page 12 of 12 PageID 364



  on behalf of the County. Furthermore, case law clearly provides that the County cannot be held

  liable under § 1983 on a theory ofrespondeat superior.

                                           CONCLUSION

         For the reasons set forth above, the Court should dismiss Plaintiffs Complaint against

  Pinellas County for failing to state a claim on which relief can be granted with prejudice and grant

  such other reliefas it deems just and proper.



                                                  Respectfully submitted,

                                                  /s/ Kelt L. Vicari
                                                  KELLY L. VICARI
                                                  FBN 88704/SPN 03325558
                                                  Senior Assistant County Attorney
                                                  Pinellas County Attorney's Office
                                                  315 Court Street, Sixth Floor
                                                  Clearwater, Florida 33756
                                                  Phone: (727) 464-3354
                                                  Fax: (727) 464-4147
                                                  Primary Email: kvicari    inellascount . or
                                                  Secondary Email: eservice inellascoun .or
                                                  Attorney for Defendant Pinellas County

                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 5, 2020, 1 electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

 to counsel of record in this case.

                                                  /s/ Kelt L. Vicari
                                                  Attorney for Defendant Pinellas County




                                                                                                   12
